DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all 
Claims 1-17 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,310,591. Although the claims at issue are not identical, they are not patentably distinct from each other because following observation is made:
Instant Application 
U.S. Patent No. 10,310,591
1. A system comprising: a CPU, a computer readable memory and a computer readable storage medium associated with a user device; program instructions to receive a desired usage plan for a plurality of user devices associated with a group of users; program instructions to determine whether an amount of power available across the plurality of user devices is sufficient to implement the desired usage plan; program instructions to generate, based on the amount of power available across the plurality of user devices for the desired usage rules, usage rules that allocate the usage of the plurality of the user devices by each user in the group of users; and program instructions to output to the plurality of user devices, the usage rules to cause the plurality of user devices to limit the usage of the plurality of user devices by each user in the group of users based on the allocation, wherein the program instructions are stored on the computer readable storage medium for execution by the CPU via the computer readable memory.
18.  A system comprising: a CPU, a computer readable memory and a computer readable storage medium associated with a user device;  program instructions to receive user information identifying a user that is a part of a group of users;  program instructions to obtain power consumption limit information associated with the user information;  program instructions to obtain power consumption information associated with the user information, wherein the power consumption information identifies an amount of power that the user has consumed across a plurality of user devices associated with the user;  program instructions to determine, based on the power consumption information, whether the amount of 
power that the user has consumed across a plurality of user devices is less 
than the power consumption limit;  program instructions to block access to the user device when the amount of power that the user has consumed across a plurality of user devices is greater than the power consumption limit;  and program instructions to permit access to the user device when the amount of power that the user has consumed across a plurality of user devices is less than the power consumption limit, wherein the program instructions are stored on the computer readable storage medium for execution by the CPU via the computer readable memory implemented by the user device.
11. A computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a computing device to cause the computing device to: receive user information identifying a user that is part of a group of users; obtain a power consumption limit information associated with the user information; obtain power consumption information associated with the user information, wherein the power consumption information identifies an amount of power that the user has consumed END920150130US241 of 44across a plurality of user devices associated with the user; determine, based on the power consumption information, whether the amount of power that the user has consumed across a plurality of user devices is less than the power consumption limit; block access to the user device when the amount of power that the user has consumed across a plurality of user devices is greater than the power consumption limit; and permit access to the user device when the amount of power that the user has consumed across a plurality of user devices is less than the power consumption limit.

13.  A computer program product for sharing battery power across a 
plurality of user devices associated with a group of users, the computer program product comprising a computer readable storage medium having program 
instructions embodied therewith, the program instructions executable by a 
computing device to cause the computing device to: receive a desired usage plan for the plurality of user devices;  determine whether an amount of power available across the plurality of user devices is sufficient to implement the desired usage plan;  generate, based on the desired usage plan, usage rules that limit the usage of the plurality of the user devices based on respective 
user identifiers associated with each user in the group of users;  and output, 
to the plurality of user devices, the usage rules to cause the plurality of 
user devices to enforce the usage rules and individually limit the usage of each of the plurality of user devices by each individual user identifier associated with each individual user in the group of users. 

15. A method comprising: receiving, via a computer device, a desired usage plan for the plurality of user devices; determining, via the computer device, whether an amount of power available across the plurality of user devices is sufficient to implement the desired usage plan; generating, via the computer device, based on the desired usage plan, usage rules that limit the usage of the plurality of user devices by each user in the group of users; and outputting, via the computer device, to the plurality of user devices, the usage rules to cause the plurality of user devices to limit the usage of the plurality of user devices by each user in the group of users.

1.  A method comprising: receiving, by a computing device, a desired usage 
plan for a plurality of user devices associated with a group of users;  
determining, by the computing device, whether an amount of power available 
across the plurality of user devices is sufficient to implement the desired 
usage plan;  generating, by the computing device and based on the amount of power available across the plurality of user devices for the desired usage plan, usage rules that allocate the usage of the plurality of the user devices 
to respective user identifiers associated with each user in the group of users;  
and outputting, by the computing device, to the plurality of user devices, the 
usage rules to cause the plurality of user devices to enforce the usage rules 
and individually limit the usage of each of the plurality of user devices by 
each individual user identifier associated with each individual user in the group of users based on the allocation.



As demonstrated, the claims of U.S. Patent No. 10,310,591disclose all the features of claims of the instant application with minor obvious variations. Thus, it would have been obvious to one of ordinary skill in the art having the claims 1-20 of U.S. Patent No. 10,310,591disclose to modify the claims to achieve the features of claims 1-17 of the instant application. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAHID CHOUDHURY whose telephone number is (571)270-5153.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 571-272-4147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZAHID CHOUDHURY/                Primary Examiner, Art Unit 2186